United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1380
                       ___________________________

                             Norlyn Stanley Nelson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

James Stuart, Sheriff Anoka County; Doctor John Loes, Anoka County Jail Doctor

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                          Submitted: October 21, 2015
                           Filed: November 9, 2015
                                [Unpublished]
                                ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
      Minnesota inmate Norlyn Stanley Nelson appeals following the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action in which he
brought claims of deliberate indifference to his serious medical needs. He also
challenges the district court’s denial of his request for appointed counsel.

       Upon careful de novo review, see Alberson v. Norris, 458 F.3d 762, 765 (8th
Cir. 2006) (standard of review), we conclude that summary judgment was properly
granted (1) as to defendant Dr. Loes, because the unrebutted evidence shows that he
provided consistent and constitutionally adequate treatment for Nelson’s migraine
headaches and deteriorating hip, see Christian v. Wagner, 623 F.3d 608, 613 (8th Cir.
2010) (pretrial detainee alleging denial of medical care must establish both that
medical need was objectively serious, and that defendant actually knew of, but
disregarded it); Meuir v. Green Cty. Jail Emps., 487 F.3d 1115, 1118-19 (8th Cir.
2007) (mere difference of opinion on medical treatment or matters requiring expert
medical judgment not constitutional violation); and (2) as to defendant Stuart,
regardless whether he was sued in both his individual and official capacities, because
Nelson failed to create a triable issue on whether any county employee was
deliberately indifferent to his medical needs, see Gibson v. Weber, 433 F.3d 642, 647
(8th Cir. 2006) (appellant could not show summary judgment was improper for prison
administrators since he had not shown his care was constitutionally deficient); Russell
v. Hennepin Cnty., 420 F.3d 841, 846 (8th Cir. 2005) (before municipality can be
held liable, there must be unconstitutional conduct by municipal employee). Finally,
the district court did not abuse its discretion in denying the request for appointed
counsel. See Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794-95 (8th Cir. 2006).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Tony N.
Leung, United States Magistrate Judge for the District of Minnesota.

                                         -2-